DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-12, 16, and 17) in the reply filed on 8/19/2022 is acknowledged.
Claims 13-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darwish et al (US 2014/0252463 and Darwish hereinafter).
As to claims 1, 2, 4, 5, and 12: Darwish discloses [claim 1] a semiconductor device (Fig. 20), comprising: a supporter (100; [0035]) including a first surface (first surface is the frontside/face surface of 100 shown in Fig. 20); a first conductive part (102; [0035]); a second conductive part (103 and silicide; [0035]), a first direction (along the vertical of the page) from the first conductive part toward the second conductive part being along the first surface; a first semiconductor region (comprising 100, 312, 301, and 310; [0038]) of a first conductivity type (n-type), the first semiconductor region including a first partial region (312 and 301 below gate trench and between gate trench and EFP trench), a second partial region (312 and 301 only below gate trench corners/edges), and a third partial region (310), a second direction (along the horizontal of the page) from the first partial region toward the second partial region being along the first surface and crossing the first direction, the third partial region being between the first partial region and the second conductive part in the first direction, the third partial region including a counter surface (Trench Schottky contact interface) facing the second conductive part, the third partial region and the second conductive part having a Schottky contact; a third conductive part (1520; [0056]), a direction from the counter surface toward the third conductive part being along the second direction; and a first insulating part (dielectric around 1520) including a first insulating region, at least a portion of the first insulating region being between the counter surface and the third conductive part; [claim 2] wherein a direction from a portion of the third partial region (310) toward the third conductive part (1520) is along the second direction, and a direction from at least a portion of the second conductive part (103 within trench above EFP) toward the third conductive part (1520) is along the second direction; [claim 4] wherein the second conductive part (103 and silicide; [0035]) includes a first conductive region (silicide at Trench Schottky contact; [0035]) and a second conductive region (103), the first conductive region is between the first partial region and the second conductive region in the first direction, the second conductive region includes a first element (a metal, such as platinum or titanium; [0035]), the third partial region includes a second element (silicon; [0035]), and the first conductive region includes a compound (metal silicide; [0035]) including the first and second elements; [claim 5] wherein the second conductive part (103 and silicide; [0035]) includes a first conductive region (silicide at Trench Schottky contact; [0035]) and a second conductive region (103), the first conductive region is between the third partial region and the second conductive region in the first direction, the second conductive region includes a first metallic element (platinum or titanium; [0035]), the third partial region includes silicon ([0035]), and the first conductive region includes a silicide including the first metallic element; [claim 12] wherein the first semiconductor region includes a fifth partial region (100; [0035]), the fifth partial region is provided between the first conductive part (102) and the first partial region (312 and 301 below gate trench and between gate trench and EFP trench), and an impurity concentration of the first conductivity type in the fifth partial region (N+) is greater than an impurity concentration of the first conductivity type in the first partial region (N/N-).
As to claim 16: Darwish discloses a semiconductor device (Fig. 20), comprising: a supporter (100; [0035]) including a first surface (first surface is the frontside/face surface of 100 shown in Fig. 20); a first conductive part (102; [0035]); a second conductive part (103 and silicide; [0035]), a first direction (along the vertical of the page) from the first conductive part toward the second conductive part being along the first surface; a first semiconductor region (comprising 100, 312, 301, and 310; [0038]) of a first conductivity type (n-type), the first semiconductor region including a first partial region (312 and 301 below gate trench and between gate trench and EFP trench), a second partial region (312 and 301 only below gate trench corners/edges), and a third partial region (310), a second direction (along the horizontal of the page) from the first partial region toward the second partial region being along the first surface and crossing the first direction, the third partial region being between the first partial region and the second conductive part in the first direction; a second semiconductor region (452; [0041]) provided between the third partial region and the second conductive part, the second semiconductor region being of a second conductivity type (p-type), a third conductive part (1520; [0056]), a direction from at least a portion of the second semiconductor region toward the third conductive part being along the second direction; a first insulating part (dielectric surrounding 1520) including a first insulating region, at least a portion of the first insulating region being between the third conductive part and the at least a portion of the second semiconductor region.
Allowable Subject Matter
Claims 3, 6-11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813